DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (modification 1 of an assembled battery, shown in figs. 8-11) in the reply filed on 15 February 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation “wherein the exterior film and the separating films have a hole”. It is unclear whether the claim requires a single hole among the exterior film and separating films, or whether the claim requires each of the exterior film and the separating films to have a hole. For examination purposes, claim 6 will be interpreted as requiring a single hole either in the exterior film or in one of the separating films.
Claim 7 is rejected by virtue of its dependence on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2013/074205 A).
Regarding claim 1, Hiroaki teaches an assembled battery (“a power storage device”, Title; “The present invention is applicable not only to a lithium ion capacitor, an electrolytic capacitor, an all-solid battery in which an electrolytic solution is changed to a solid electrolyte, a lithium ion battery, a magnesium ion battery, a calcium ion battery, and other secondary batteries”, [0034]; “a power storage element assembly 100a”, [0058]; figs. 10-1 to 10-10)
comprising stacked N flat batteries, N being an integer of 3 or more (“A 1 electrode 11 and a 2 electrode 12 are opposed to each other through a separator 13... thereby obtaining a storage element 10... 3 power storage elements 10 are stacked to obtain a power storage element assembly 100a”, [0058], where the element is a battery cell; figs. 10-6 and 10-10) 
wherein each of the flat batteries has a positive-electrode terminal and a negative-electrode terminal having an angle of 360°/N in between (“the 1 lead-out part 11L and the 2 lead-out part 12L are oriented in the direction of 90 degrees”, [0058]; when the power storage element is a battery, as described in [0034], the first lead-out part 11L is a positive or negative terminal and 
and the N flat batteries are electrically connected in series (“3 power storage elements 10 are connected in series”, [0059], fig. 10-10).
Hiroaki does not teach that the number of batteries (N) is the same as the number used to calculate the angle between electrode terminals (N). However, Hiroaki does teach that the number of batteries may be changed (“3 power storage elements 10 are connected in series. The number of series is not limited to this and can be determined arbitrarily”, [0059]). It would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the assembled battery stack of Hiroaki by adding a fourth battery cell. The addition of a fourth battery cell positions both positive and negative terminals of the assembled battery on the same side of the battery, which is a typical configuration used for a variety of applications. Further, the addition of a battery cell would increase the battery capacity (“The power storage element includes a plurality of power storage elements connected in series. With such a structure, the rated voltage of the power storage element can be increased by a multiple of the series number”, [0014]).
Regarding claim 2, modified Hiroaki teaches the assembled battery according to claim 1, 
wherein the flat battery is N-sided polygonal (“the shape of the 1 electrode and the 2 electrode is preferably an n-sided or circular shape”, [0011], where the resulting battery has the shape of its electrodes; figs. 10-2 to 10-9 show that embodiment 1 with N = 4 has a four-sided battery), 
and the positive-electrode terminal and the negative-electrode terminal extend from different sides of the flat battery (Figs. 10-5 and 10-6 show that the terminals 11L and 12L each extend from a different side of the battery).
Regarding claim 3, modified Hiroaki teaches the assembled battery according to claim 1, comprising separating films each disposed between each pair of adjacent ones of the N flat batteries to 
Regarding claim 4, modified Hiroaki teaches the assembled battery according to claim 3, wherein one of the separating films has an insulating portion that is associated with a positive-electrode terminal of one flat battery of the stacked assembled battery, that has a width larger than the width of the positive-electrode terminal, and that extends outward (fig. 10-10 shows that separating insulators 20 each have a portion which extends outward beyond the electrode stack and covers a portion of both positive and negative electrode terminals 11L and 12L; as shown in fig. 10-6, the width of an insulator 20 is larger than the width of a terminal).
Regarding claim 5, Hiroaki teaches the assembled battery according to claim 1, wherein a positive electrode and a negative electrode of each flat battery has a planar shape of a regular N-sided polygon (“the shape of the 1 electrode and the 2 electrode is preferably an n-sided or circular shape”, [0011], where the first electrode is a positive or negative electrode and the second electrode is an electrode with opposite polarity when the power storage element is a battery as described in [0034]; figs. 10-2 to 10-9 show that embodiment 1, where N = 4, has a four-sided battery).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2013/074205 A) as applied to claims 1 and 3 above, and further in view of Kuboki et al. (US 2012/0208096 A1).
Regarding claim 6, modified Hiroaki teaches the assembled battery according to claim 3, comprising an exterior film (“2 outer package bodies 21 cut into 60 x 60 are prepared”, [0058], figs. 10-7 to 10-10 show that the outer package bodies 21 are exterior films). 

	Kuboki teaches a flat air battery with a solid electrolyte, which is one of the embodiments of Hiroaki (“A Solid electrolyte layer 2 is disposed in the case 1”, [0097], fig. 1, Kuboki; “The present invention is applicable not only to... an all-solid battery in which an electrolyte solution is changed to a solid electrolyte”, [0034], Hiroaki). Further, Kuboki teaches that the battery has an exterior film having a hole (“The nonaqueous electrolyte air battery comprises a case 1 which is formed of a laminate film having an inner surface formed of a thermoplastic resin layer... A hole (e.g. air hole) 7 is opened so as to communicated with the first space 4 on the wall surface of the case 1”, [0097], fig. 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the exterior film of Hiroaki by adding the hole of Kuboki. The hole would predictably allow air to flow into the battery, which is required for a metal-air battery to operate (“The air hole 7 is configured to supply oxygen to the positive electrode 3”, [0097]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 7, modified Hiroaki teaches the assembled battery according to claim 6.
Hiroaki does not teach that the assembled battery comprises a sealing seal that covers the hole of the exterior film, wherein when the sealing seal is peeled off, air flows in through the hole, and the assembled battery starts electrical discharge.
Kuboki teaches that the assembled battery comprises a sealing seal that covers the hole of the exterior film, wherein when the sealing seal is peeled off, air flows in through the hole, and the assembled battery starts electrical discharge (“A sealing tape 15 which seals the air hole 7 is removably arranged on the outer surface of the case 1. The air can be supplied to the positive electrode layer 8 by detaching the sealing tape 15 when the battery is used”, [0100], fig. 1).
KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728